Proceeding pursuant to CPLR article 78, inter alia, to review a determination of Albert Prack, the Director of Special Housing/Inmate Disciplin*862ary Program, dated August 9, 2013, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 506 [b]; 7804 [b]). Skelos, J.P, Dillon, Dickerson and Austin, JJ., concur.